DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the originally filed application submitted on 5/20/2019.  Claims 1-20 are pending in the case. Claims 1, 14, and 20 are independent claims.
Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 7/23/2020, 8/1/2020, 8/17/2020, 9/26/2020, and 11/27/2020 are in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609. They have been placed in the application file, and the information referred to therein has been considered as to the merits.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Lehua Wang (Registration No. 48,023) on December 10, 2021.
The application claims have been amended as follows.

Please amend the following Claims 9, 14, and 20 as follows:

.

14. (Currently Amended)  A system, comprising: 
a vector processor, configured to perform a conditional test operation on elements of a first loaded operand vector and a second loaded operand vector using two lanes within each of the first and second loaded operand vectors; 
a first lane counter of the vector processor, configured to store a first lane count; 
a second lane counter of the vector processor, configured to store a second lane count, and performance of the conditional test operation by the vector processor being according to the first lane count and the second lane count; 
one or more operand vectors registers of the vector processor, each operand vector register configured to store an operand vector; 
a first vector index register for each TRUE result of TRUE results of the conditional test operation (VIRTRUE); and 
a second vector index register for each FALSE result of FALSE results of the conditional test operation (VIR_FALSE), and wherein the vector processor is configured to: 
load one or more operand vectors from the one or more operand vector registers;   
the conditional test operation on each element at a first lane index position of at least one of the loaded one or more operand vectors according to a first lane count stored in the first lane counter; and 
perform the conditional test operation on each element at a second lane index position of at least one of the loaded one or more operand vectors according to a second lane count stored in the second lane counter, the conditional test operations providing a vector of test results; 
store, in a first lane index position in the VIR_TRUE, a position of the TRUE result in the vector of test results according to the first lane count; 
store, in a first lane index position in the VIR_FALSE, a position of the FALSE result in the vector of test results according to the first lane count; 
store, in a second lane index position in the VIR_TRUE, a position of the TRUE result in the vector of test results according to the second lane count; and 
store, in a second lane index position in the VIR_FALSE, a position of the FALSE result in the vector of test results according to the second lane count.  

20. (Currently Amended)  A vector processor, comprising: 
an operand scalar register (OSR) configured to store an element to be used as input for an operation of an arithmetic logic unit (ALU); 
a first operand vector register (OVR) and a second OVR of a plurality of operand vector registers, 
each OVR configured to store elements of an operand vector to be used as input for an operation of an ALU, 

the vector processor configured to either: 
perform a conditional test operation on elements of the first OVR and the second OVR according to a plurality of lane counts for multiple-lane processing stored in a plurality of respective lane count registers, or 
perform [[a]] the conditional test operation on an element stored in the OSR and elements of the first OVR according to the plurality of lane counts, and 
the conditional test operations providing a vector of test results; 
a first vector index register (VIRTRUE) configured to store, in index positions of different lanes in the VIR_TRUE, positions of TRUE results in the vector of test results according to the plurality of lane counts; and 
a second vector index register (VIR_FALSE) configured to store, in index positions of different lanes in the VIR_FALSE, positions of FALSE results in the vector of test results according to the plurality of lane counts.  

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

1. 	A method, comprising: 
loading, by a vector load-store unit of a vector processor, one or more operand vectors, each vector of the one or more operand vectors being stored in a respective operand vector register; 
performing, by the vector processor, a conditional test operation on each element at a first lane index position of at least one of the loaded one or more operand vectors according to a first lane count stored in a first lane counter register, the conditional test operations providing a vector of test results; 
storing, in a first lane index position in a first vector index register for each TRUE result of TRUE results of the conditional test operation (VIRTRUE), a position of the TRUE result in the vector of test results according to the first lane count; 
storing, in a first lane index position in a second vector index register for each FALSE result of FALSE results of the conditional test operation (VIRFALSE), a position of the FALSE result in the vector of test results according to the first lane count; 
performing, by the vector processor, the conditional test operation on each element at a second lane index position of at least one of the loaded one or more operand vectors according to a second lane count stored in a second lane counter register; 
storing, in a second lane index position in the VIR_TRUE, a position of the TRUE result in the vector of test results according to the second lane count; and 
storing, in a second lane index position in the VIR_FALSE, a position of the FALSE result in the vector of test results according to the second lane count.  

14.	A system, comprising: 
a vector processor, configured to perform a conditional test operation on elements of a first loaded operand vector and a second loaded operand vector using two lanes within each of the first and second loaded operand vectors; 
a first lane counter of the vector processor, configured to store a first lane count; 
a second lane counter of the vector processor, configured to store a second lane count, and performance of the conditional test operation by the vector processor being according to the first lane count and the second lane count; 
one or more operand vectors registers of the vector processor, each operand vector register configured to store an operand vector; 
a first vector index register for each TRUE result of TRUE results of the conditional test operation (VIRTRUE); and 
a second vector index register for each FALSE result of FALSE results of the conditional test operation (VIR_FALSE), and wherein the vector processor is configured to: 
load one or more operand vectors from the one or more operand vector registers; 
perform the conditional test operation on each element at a first lane index position of at least one of the loaded one or more operand vectors according to a first lane count stored in the first lane counter; and 
perform the conditional test operation on each element at a second lane index position of at least one of the loaded one or more operand vectors according to a second lane count stored in the second lane counter, the conditional test operations providing a vector of test results; 
store, in a first lane index position in the VIR_TRUE, a position of the TRUE result in the vector of test results according to the first lane count; 
store, in a first lane index position in the VIR_FALSE, a position of the FALSE result in the vector of test results according to the first lane count; 
store, in a second lane index position in the VIR_TRUE, a position of the TRUE result in the vector of test results according to the second lane count; and 
store, in a second lane index position in the VIR_FALSE, a position of the FALSE result in the vector of test results according to the second lane count. 

20. 	A vector processor, comprising: 
an operand scalar register (OSR) configured to store an element to be used as input for an operation of an arithmetic logic unit (ALU); 
a first operand vector register (OVR) and a second OVR of a plurality of operand vector registers, 
each OVR configured to store elements of an operand vector to be used as input for an operation of an ALU, 

the vector processor configured to either: 
perform a conditional test operation on elements of the first OVR and the second OVR according to a plurality of lane counts for multiple-lane processing stored in a plurality of respective lane count registers, or 
perform the conditional test operation on an element stored in the OSR and elements of the first OVR according to the plurality of lane counts, and 
the conditional test operations providing a vector of test results; 
a first vector index register (VIRTRUE) configured to store, in index positions of different lanes in the VIR_TRUE, positions of TRUE results in the vector of test results according to the plurality of lane counts; and 
a second vector index register (VIR_FALSE) configured to store, in index positions of different lanes in the VIR_FALSE, positions of FALSE results in the vector of test results according to the plurality of lane counts. 

The elements of independent Claims 1, 14, and 20 given above in italics were neither found through a search of the prior art nor considered obvious by the Examiner.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record in Form PTO-892 and not relied upon is considered pertinent to Applicants’ disclosure.  
Gonion (U.S. Publn. No. 2016/0092218 A1) teaches a processor implements a conditional stop instruction that includes a first predicate vector identifying the active elements of the instruction, a second predicate vector indicating true and false results for a conditional expression within a loop that is being vectorized, and a source operand specifying which combinations in the true and false results may indicate a dependency. 
Gonion et al. (U.S. Publn. No. 2016/0092398 A1) implements a vector instruction set including a conditional termination instruction (CTerm). The CTerm instruction may take two source operands and compare them according to a specified condition, updating flags as a result of the instruction. The flags may be used to affect predicate vector generation to control vectorized loop execution. In an embodiment, the vector instruction set may also include a conditional termination predicate instruction (CTPred). 

Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/INDRANIL CHOWDHURY/Examiner, Art Unit 2114                                                                                                                                                                                                        


/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114